DISSENTING OPINION.
REYNOLDS, P. J
While I concur in reversing the judgment entered in the circuit court, I do not concur in remanding the cause.
I accept the statement of facts made by my learned associate as substantially correct.
*312But I do not think that the petition in this case, as amended, contains proper innuendoes, and think it is lacking in proper inducement. It is true that Judge Ellison, speaking for the Kansas City Court of Appeals, in reversing a former judgment and remanding the cause (see Boyce v. Wheeler et al., 161 Mo. App. 504, l. c. 507; 144 S. W. 119) said:
“So, therefore, the petition should charge and the evidence should show that the words were understood by those who heard them to impute to plaintiff the commission of a crime.” ^
What that learned judge undoubtedly meant was that the words used, not being actionable per se, could only be made so by proper inducement and innuendo. I do not think that this was done in the amended petition.
In Curry v. Collins, 37 Mo. 324, an action for slander, it was held that the words not being in themselves actionable, there should have been some averments, by way of inducement, for the purpose of showing that the word “bushwhacker” was used in a sense that would impute to the plaintiff some indictable offense involving moral turpitude, or some infamous corporal punishment. It is further said in that ease (l. c. 329):
“Where the words are not in themselves actionable, they can only be made so by such averments, in relation to extrinsic matters, as will show that the defendant imputed to the plaintiff a criminal offense. In such cases the extrinsic facts, in reference to which the words spoken become actionable, are usually first averred, and then the colloquium that the words spoken related to those facts, and were spoken concerning the plaintiff; and lastly, by proper innuendoes, the application of the words is made to the previous averments; and it is not enough merely to add a statement, that the defendant thereby intended to impute a crime [italics mine], as if one should say ‘he never signed the note,’ and it should be averred that he thereby meant to impute the offense of forgery. [Andrews v. Woodman, 15 Wend. 232; Dyer v. Morris, 4 Mo. 214.] ... In the con-*313eluding part of the petition it is alleged that the defendant, by the use of that word, intended to charge him with being a bushwhacker — an enemy to his government and country, a robber, and a murderer.’'’ The petition was held bad.
That is very much the situation here with reference to this petition. After setting out the words and without any colloquium or inducement, the petition concludes: “Thereby meaning to charge the plaintiff with the crime of larceny or embezzlement, and was so understood by the persons present hearing said words to charge the plaintiff with the crime of larceny or embezzlement, in the stealing and taking away of said bowl and .pitcher and decorated chinaware and dishes, described as aforesaid, the property of defendants.” [See, also, Christal v. Craig, 80 Mo. 367.]
In Moore v. Johnson, 147 Ky. 584, 144 S. W. 765, the petition, after setting out the words, and averring that the defendant had used them, continues: “thereby meaning, and said third person to whom said words were spoken so understood defendant to mean, that the plaintiff had criminally converted said cattle to his own use without defendant’s consent, and had1 committed the crime of stealing nineteen head of sheep.”
Mr. Justice Carroll, speaking for the Kentucky Court of Appeals in that case, says (l. c. 587):
“The first question that, naturally arises is, can the plaintiff in an action for slander, when the words are not in themselves actionable, and there is no claim for special damages, and no averment of extrinsic matter by way of inducement, convert by innuendo non-actionable words into actionable words by merely averring that the defendant by the use of the language charged imputed to plaintiff the commission of a crime, and the persons in whose presence and hearing the words were spoken so understood. Many words in their ordinary usage have an innocent as well as a guilty meaning, and it not infrequently happens that this class of words when spoken are intended to have an innocent meaning and are so understood, and again, are intended to have a guilty *314meaning and are so understood. But, when special damages are not sought and no inducement is pleaded, words that in their usual and ordinary meaning as commonly understood do not clearly and unequivocally import the commission of a punishable crime, involving moral turpitude, cannot by an innuendo be made the basis of an action for slander by the averment that the person speaking them intended to charge the commission of a crime and the person who heard them spoken so understood. It is only words that in their ordinary and usual meaning and as commonly understood clearly impute the commission of a crime involving moral turpitude that can be made actionable by averments that the speaker intended to use them in their criminal sense and they were so understood by those who heard them. . . The law does not encourage slander suits arising from trivial remarks and it is only when a direct, unequivocal criminal charge is made, which, if true, would subject the person spoken of to an indictment for a crime involving moral turpitude or to an infamous punishment that the words will be in themselves actionable. (Williams v. Riddle, 145 Ky. 459), unless they are of such a character as to be made actionable by an innuendo.”
No special damages are alleged in the case at bar.
I have quoted from the Kentucky case because it is the holding of a court of repute and states the principle governing actions of this kind more at length and more elaborately than I find them stated in any case by our own courts. I know of no decisions of our courts that in any way militate against the ruling of the Kentucky Court, and think it in line with authority, as see Townsend on Slander & Libel (4 Ed.), secs. 335 and 336. Hence I think on the authority of that decision and those of our Supreme Court in Curry v. Collins, supra, and Christal v. Craig, supra, and of the text-writer, that the petition in this case fails to state a cause of action against either defendant, and the objection to the testimony being received under it, and the demurrer interposed at the close of the case, should have been sustained.
*315Nor do I think that this petition states any canse of action against A. B. "Wheeler, as husband. The only mention of him is this: “Plaintiff states that on the 25th day of June, 1910, in the City of Columbia, County of Boone, and State of Missouri, the defendant Ella H. "Wheeler, the wife of A. B. Wheeler, co-defendant and at all times herein mentioned, while in the home of plaintiff, the defendant Ella H. Wheeler, spoke of and concerning the plaintiff in the presence,” etc. That is all the mention of A. B. Wheeler, the husband.
Actions over such trifling remarks 4s here charged are not favored by the courts, and a petition in a case such as this is to be strictly construed. I do not think there is here a sufficient allegation to cast liability on A. B. Wheeler, or that it states a cause of action against him as husband, nor do I think that this want of a propor allegation of liability of the husband, in the face of the objection to the introduction of evidence at the beginning of the trial, and to the introduction of the proof that he was the husband, is aided by verdict.
Hence I think the instructions were erroneous in that they included the husband as liable with his wife, for damages, either compensatory or punitive.
There is also a question in my mind as to whether the husband is liable for punitive damages. It would seem from the decision of the Kansas City Court of Appeals in Leavell v. Leavell, and wife, 114 Mo. App. 24, 89 S. W. 55, and that of the Springfield Court of Appeals in Claxton v. Pool, et al., 182 Mo. App. 13, 167 S. W. 623, that he is not. As this latter case has been certified to the Supreme Court and is there pending, this question will undoubtedly be settled by that court before this case is retried, if that happens.
I concur with my learned associate that instruction number 8, given at the instance of plaintiff, and attempting to tell the jury what would constitute all matters that plaintiff was bound to prove to entitle her to recover, is defective for the reasons stated by my learned associate, and I agree that giving that instruction in the form in which it was given constituted reversible error.
*316I cannot, however, agree with the view of my learned associate as to the two instructions which he has set out, numbered 1 and 2, also given at the instance of plaintiff. I think giving them constituted reversible error. If evidence had been offered by plaintiff to show her good character, or that she had not stolen the articles, it would not have been admitted, no justification being pleaded by defendant. [Newell on Slander & Libel (3 Ed.), paragraphs 933 and 934, pp. 937-940; Townsend on Slander & Libel (4 Ed. ), par. 387, p. 645.] No such testimony being offered, and no justification pleaded, I think that giving these instructions was reversible • error. It is for the court to instruct the jury on the issues as pleaded and as in evidence, and it has no right to go outside of either.
Furthermore, I think the first instruction was highly prejudicial to the defendants.. The language used, in effect, told the jury that by the words alleged to have been uttered by Mrs. Wheeler, she did charge that plaintiff had stolen or embezzled the goods. That was the very issue the jury itself was to determine; that is, the innunedo, such as it was, attempting to place upon the words a certain meaning, it was for the jury to determine whether the words used were meant to charge, and were understood by those who heard them, to charge plaintiff with theft or embezzlement. This first instruction virtually assumed that the defendant had, by the word's uttered, charged plaintiff with these crimes.
The verdict in this case awards $2000 for actual damages and $1000 for punitive damages against both defendants. To my mind its size indicated beyond all question that it was the result of prejudice and passion, and on that ground should be specifically condemned and vacated. Reading this record it presents a very trifling case, a quarrel between two apparently very estimable ladies over some household wares of small value. Such a verdict is out of all proportion to the facts in evidence.
This verdict also mulcts the husband, who was not present when the dispute occurred and the language com*317plained of used, in the large snm of $1000 for exemplary —punitive—damages, and the ease was put to the jury on the theory that punitive damages might he assessed against both husband and wife. As I have stated, that is, to say the least, an open question.
As, under the judgment of our court, the cause is to he remanded, I think it well to suggest that point, although not now argued by counsel.
My view, on consideration of the pleadings and the facts, is that the judgment of the circuit court should be reversed, without remanding the case.